NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ABRAHAM MARMOL BERNABE,                     No.   19-72156

                Petitioner,                      Agency No. A029-217-336

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Jose Abraham Marmol Bernabe, a native and citizen of El Salvador,

petitions for review of an immigration judge’s order affirming an asylum officer’s

negative credible fear determination issued in expedited removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We generally lack jurisdiction to review expedited removal proceedings,

including the determination that Marmol Bernabe did not establish a credible fear

of persecution or torture. See 8 U.S.C. § 1252(a)(2)(A)(iii) (“[N]o court shall have

jurisdiction to review” determinations made under 8 U.S.C. § 1225(b)(1)(B));

Guerrier v. Garland, 18 F.4th 304, 312-13 (9th Cir. 2021) (holding there is no

“colorable constitutional claims” exception to the limits 8 U.S.C. § 1252(a)(2)(A)

places on this court’s review of expedited removal proceedings).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   19-72156